Robinson, J.
(dissenting). This is an appeal from an order of the district court by Judge Cole, dismissing a writ restraining proceedings by the governor to remove W. S. Shaw from the office of president of the city commissioners of Minot. The defense is: (1) That the complaint does not state a cause for removal; (2) that the statute does not authorize a removal; (3) that the statute is not constitutional.
The statute reads thus: The governor may remove from office any *460county commissioner, clerk of the district court, county judge, sheriff,, coroner, county auditor, county treasurer, superintendent of schools, surveyor, public administrator, mayor, chief of police, deputy sheriff' or other police officer, or any custodian of public moneys, except the-state treasurer, whenever it appears to him by complaint and evidence- and after hearing that such officer has been guilty of misconduct, malfeasance, crime in office, habitual drunkenness or gross incompetency. Laws 1913, chap. 132.
The complaint is in effect that as president of the city commissioners, W. S. Shaw knowingly permitted to be kept numerous places in Minot,, where intoxicating liquors were sold and given away, and that he permitted bawdyhouses, gambling houses, to be kept within the city; that he is a member of the Elks Lodge and visited the place known as the-“Elks Home,” where people assembled for the purpose of drinking-intoxicating liquors, and that on many occasions he did there drink intoxicating liquors and participate with the club in the illegal sale-of intoxicating liquors.
The same might be said of the mayor of St. Paul, Minneapolis, and nearly every other city. They all permit numerous things to be done-which they cannot well prevent. They belong to clubs and may innocently participate in the doings of the clubs. The Lord knowingly permits the doing of such things and still he has an absolute power to= prevent them. The clergy and some of the best men on earth do knowingly permit the doing of many things which by extra vigilance and. self-sacrifice they might prevent. No facts are stated to show that: Mr. Shaw is a bad or immoral man, or that he is a drunkard or that, he is incompetent, or that he is not the choice of the voters of Minot. So far as the record shows, were he removed from office to-day, to-morrow or in a few days the people of Minot might re-elect him. If his. recall is demanded by the citizens of Minot, they have a plain, speedy,, and adequate remedy. They have only to file with the city auditor a proper petition demanding a recall and the election of a successor. Then the board of city commissioners must fix a date for holding such election. The person subject to removal may be a candidate; and the-candidate receiving the highest number of votes is elected.
Aside from all that, there is a regular judicial procedure by which an officer may be removed for crime or malfeasance in office. 2. The*461-second point is on tbe words of the statute, that the governor may remove any mayor, chief of police, deputy sheriff, or other police officer. It is contended that the president of the board is in reality a police officer, and that he comes within the spirit and reason of the act. The answer is that the statute is penal, and it must be given a strict construction so as to include only those who come within the letter of the act. If the legislature had intended to include city commissioners, the question should not have been left open to doubt or discussion. To have named them in the list of removable officers were as easy as to name the mayor and chief of police. But there was good reason for naming only such officers as are not subject to recall. Of course a city, or any person who employs men may reserve or be given the right to recall or discharge them.
On the constitutional validity of the act, it is proper to consider what might be done under it or under similar acts. An office is property, it affords a living. It is an annuity. It is probable that the office in question gives an annuity of $1,000 a year. In some cities (not in this state) the head of a city commission is hired for his expertness and is paid from $5,000 to $10,000 a year. Now if a statute may authorize the governor or any other person in a summary manner to deprive any city commissioner of his annuity, why may he not in like manner under a similar statute deprive any person of his lands and possessions? Such was the power exercised by the great feudal lords. But now we have written constitutions, both state and Federal, which provide that no man shall be deprived of his property without due process of law. That includes and guarantees a hearing and a trial according to the law of the land and the established course of judicial procedure. By the constitution the judicial power of the state is vested in the courts. They alone are given jurisdiction to hear and determine matters of legal dispute regarding personal and property rights. When .a charge is made that a person is guilty of ■ misconduct in office and he denies the charge, then, to establish it and to deprive him of his office and his annuity, there must be a trial by some competent tribunal, the taking of testimony, deliberation, and determination. The tribunal must have jurisdiction, which means a right to speak and determine the law and the facts of the case.' This power is judicial. It. is given exclusively to the courts and it may not be given to the governor. *462To obviate this objection, the statute gives a half-way appeal to the-courts. It provides that when a party is accused, the governor may order a hearing before a referee, suspend the accused from his office, deny him his salary during the .hearing, and cause the vacancy in his office to-be filled by.an appointment. That the accused may appeal to any district court from the final decision of removal. That is not due process of law. A party may not be harassed or executed by a mock trial before he is legally tried and convicted.
The case presents another feature which was considered in a case arising under a statute authorizing the governor to appoint a temperance commissioner to act in any county as a state’s attorney in the prosecution of liquor cases. The act was held void. The court said: The constitutional method of local administration of laws cannot be changed by the legislative assembly because they are of opinion that the local officers will not honestly administer such duties. In adopting the Constitution the people decided that the local officers will administer the law better than anyone else, and the legislative department is powerless to impeach their judgment. Ex parte Corliss, 16 N. D. 410, 114 N. W. 692.
There is great wisdom in permitting those of the same community to manage their own local affairs. They grow in sympathy and mutual kindness. They observe the precept: “Bear ye one another’s burdens,” and they naturally resent interference from outsiders. It is sure to do more harm than good.
The act is not constitutional. It does not authorize the removal of any city commissioner, and the complaint does not state facts showing a cause for removal.